163 S.W.3d 529 (2005)
Scott HARPER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85225.
Missouri Court of Appeals, Eastern District, Division Three.
May 3, 2005.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Deborah Daniels, Leslie McNamara (co-counsel), Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Scott Harper appeals the judgment denying his Rule 24.035 motion without an evidentiary hearing.
We have reviewed the parties' briefs and the record on appeal. The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. We affirm the judgment under Rule 84.16(b).